Detailed Action1
Priority
The present application is a continuation-in-part of 15/872,226 (“parent application”). The parent application does not support the limitation of claim 1, of, at least two cargo bars in said gap space under said roof and extending across the open area, wherein both cargo bars are configured to attach to mounts bolted to the upper framework. Cargo bar 20 of the parent application is bolted directly to a roll bar without a mount, and, cargo bar 22 is integrally formed with mounts (thus is not configured to attach to mounts). In addition, cargo bars 20 & 22 are over roll bars (fig. 7), thus, do not extend across the open area. The parent application only teaches a single cargo bar 100 that extends across the open area and within the gap (fig. 11). And while this bar 100 is taught to be supported by mounts, the parent application does not teach the bar to be attached to the mounts or the mounts to be bolted to the frame (wherein attach means something more than support, for example physically fastening or fixing two parts together). Therefore, claims 1-14 do no benefit from the earlier priority date and are given the priority date of August 14, 2021. Claim 15 also includes the limitation of at least two cargo bars in said gap space under said roof and extending across the open area. In addition, as detailed below, claim 15 includes subject matter that is not supported by the present application or the parent application. Thus, claims 15-20 also do no benefit from the earlier priority date and are given the priority date of August 14, 2021.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
While original claims can be part of the written description, “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.” See MPEP 2163(1)(A). In addition, “The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.” See MPEP 2163(I). In this case, claims 11 and 15 contradict the originally filed specification, thus one of skill in the art would not recognize that the Applicant had possession of claims 11 and 15 at the time of filing.
Claim 11 recites the vehicle structure further including mounting accessories, and, said mounting accessories extend beyond said gap space when engaged with one of said plurality of shaped openings. Claim 1, from which claim 11 depends, requires the cargo bars to be within said gap space under said roof system, wherein “said gap space exists … when said rood system covers said open area”. Thus, claim 1 requires the roof system to cover the open area because the cargo bars are within the gap space and under the roof system. Applicant’s specification contradicts claim 11 by stating that the mounting accessories are used when the roof is retracted, thereby exposing the cargo bars. Page 17 of Applicant’s originally filed specification states: 
When a load is to be carried, the cargo bars 20, 22 are again exposed by retracting the roof system 54. Mounting accessories 60 are selected for the load and are inserted into the appropriate shaped openings 32 on the cargo bars 20, 22. The load is then tied in place using traditional strapping. The cargo bars 20, 22 transfer the weight of the load directly to the upper framework 13 of the sports utility vehicle 11. Once the load is transported and unloaded, the  mounting accessories 60 can be removed and stored. The cargo bars 20, 22 can remain in place as the roof system 54 is deployed.

Thus, one of skill in the art would not recognize that the Applicant had possession of mounting accessories extending beyond the gap space when the roof is closed—as required by claim 11.
	Claim 15 recites the same structural limitations of claims 1 and 11 described above. Thus, claim 15 is rejected for the same reasons as claim 11.
	Claims 13-14 and 16-20 are rejected for depending from one of claims 11 and 15.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13-14 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 11 recites the vehicle structure further including mounting accessories that are configured to selectively engage any one of said plurality of shaped openings. The wording of this claim makes is confusing as to whether the mounting accessories are a claimed element or not because the claim doesn’t state the mounting accessories being engaged or attached to an element (it merely states it is configured to engage). For purposes of examination, since the claims are directed to a structure, and claim 11 recites the “structure further including mounting accessories”, this limitation will be interpreted as the mounting accessories being engaged to one of the openings wherein the accessories are capable of engaging any one of the openings.
 Claims 13 and 14 are rejected for depending from claim 11.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2018/0370448 (“Schafer”) in view of USPGPub No. 2018/0022284 (“Bessette”).
Claim 1 recites a vehicle structure comprising: an upper framework having a driver side frame element, a passenger side frame element and an open area interposed between said driver side frame element and said passenger side frame element; a roof system for selectively covering and exposing said open area, wherein a gap space exists between said open area and said roof system when said roof system covers said open area. Schafer teaches a vehicle 11 comprising an upper framework having two roll bars 12 & 14 extending between a drive side frame element and a passenger side frame element, wherein the driver and passenger side frame elements delimit an open area that the roll bars are within (fig. 1, para. [0025]). Schafer further teaches the vehicle having a removable or retractable roof wherein a gap space exists between the open area and roof (fig. 7, paras. [0008] & [0038]).
Schafer further teaches removable mounts (102) [attached] to said upper framework (figs. 11, para. [0049]); and cargo bar (100) [supported by] said mounts, wherein said cargo bar extending across said open area and are supported in said gap space under said roof system (fig. 11, paras. [0038] & [0049]).
Shafer fails to explicitly teach the mounts bolted to said upper framework. However, this would have been obvious in view of another embodiment of Schafer. Schafer teaches that it is known and predictable to bolt brackets 50 of a roof rack to bolt holes in an upper frame of a vehicle (figs. 1-2 & 5-6, para. [0037]). Thus, it would be obvious to modify the mounts 102 of Schafer such that they are bolted to the upper frame of the vehicle.
While Schafer teaches a cylindrical portion of the mounts to engage within or above an end of the cargo bar such that the mount supports the cargo bar 100 after being attached to the frame (figs. 10 & 11), Schafer fails to explicitly teach attaching the cargo bars to the mounts (wherein the limitation of attaching cargo bars to mounts is interpreted as a physical connection that fastens or fixes the cargo bar and mount together without the aid of external elements keeping them positionally fixed).  This would have been obvious in view of Bessette.
Bessette is also directed to a roof rack (para. [0001]). The roof rack comprises an elongated bar 10 that is removably attached to a shaft 15 of member 12 that is inserted into an end of bar 10 (figs. 1-2, paras. [0023]-[0025]). Bessette teaches to lock the shaft 15 within the end of bar 10 via a locking pin 21 extending through openings provided in the shaft 15 and bar 10 (fig. 2, para. [0026]). 
In this case, both Schafer and Bessette teach a cargo bar of a roof rack that is configured to engage a cylindrical member that is positioned over or within the end of the bar. Bessette teaches one of skill in the art that it is predictable to prevent movement of the cylindrical member and the bar by using a locking pin that extends through openings in the shaft and bar. Bessette further teaches that it is predictable to lock a shaft at different positions within the bar by use of a locking pin. Thus, in order to lock the shaft of the mount of Schafer to the end of the cargo bar at different locations, it would be obvious to provide openings in the shaft and an opening in the cargo bar configured to receive a locking pin. This will predictably allow the mount of Schafer to be locked/attached to the cargo bar at different locations, thereby allowing the cargo bar to be used on vehicles having different frame widths.
Schafer only teaches one cargo bar extending across said open area since bars 20 and 22 extend over the roll bars instead of the open area between the upper framework, thus Schafer fails to explicitly teach at least two cargo bars that attach to said mounts. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In this case, duplicating the bar 100 and mounts 102 of Schafer produce the expected result of adding another roof rack that can help support objects.
Regarding claim 2, Schafer further teaches said upper framework includes at least one lateral crossbar (12/14) that extends between said driver side frame element and said passenger side frame element (figs. 1 & 2).
Regarding claim 3, Schafer further teaches at least one of said mounts bolts to said at least one lateral crossbar. Since this claim recites “bolts” instead of “is bolted”, the broadest reasonable interpretation of this claim is that at least one mount is capable of bolting to the crossbar. Since the crossbars of Schafer have bolt holes (para. [0025]), and the mounts are configured to bolt to the frame as detailed in the rejection to claim 1 above, the mounts of Schafer are capable of bolting to the crossbar. 
Regarding claim 4, it is unclear if the mounts 102 in fig. 10 of Schafer are inserted into the end of the cargo bar or positioned over the end of the cargo bar. Thus, Schafer et al. fail to explicitly teach said mounts have bar receptacles for receiving said cargo bars. However, this would have been obvious in view of a different embodiment of Schafer. In figure 9 of Schafer, the mounts 92 are configured to receive the ends of the cargo bar. It would be obvious to modify the mounts 102 in figure 10 of Schafer such that they are configured to be positioned over the ends of the bars because doing so would not change how the mounts are used or prevent them from being attached to the bars (the locking pin would still be able to be positioned within the openings of the mounts and bars).
Given the above modification, the mounts of Schafer et al. comprise a cylindrical member, i.e. receptacle, configured to receive ends of the cargo bars.
Claim 4 further recites brackets that extend between said bar receptacles and said upper framework. As detailed in the rejection to claim 1 above, each of the mounts 102 of Schafer et al. comprise a bracket having bolt holes that are configured to secure to the frame and at least partially extend from the frame to the receptacle (figs, 10 & 11 of Schafer).
Regarding claim 5, as detailed in the rejection to claims 1 and 4 above, Schafer et al. teach said cargo bars attach to said bar receptacles … , therein enabling said cargo bars to be selectively attached to and detached from said bar receptacles. Claim 5 further recites said cargo bars attach to said bar receptacles with removable mechanical fasteners. As further detailed in the rejection to claim 1 above, the cargo bars attach to the bar receptacles via a removable locking pin, i.e. removable mechanical fastener.
Regarding claim 6, Schafer further teaches said mounts hold said cargo bars in parallel across said open area (figs. 1, 2 & 7, para. [0038]).
Regarding claim 7, Schafer further teaches said mounts hold said cargo bars in a common plane in said gap space (figs. 1, 2 & 7, para. [0038]).
Regarding claim 8, Schafer further teaches said removable mounts include mounts that bolt to said upper framework at a single point (figs. 1-2 & 5-6, para. [0037], wherein the mounts individually mount to a single point).
Claim 9 recites said removable mounts include mounts that bolt to said upper framework at multiple points. A reasonable interpretation of this limitation is mounts that [collectively] bolt to said upper framework at multiple points. Schafer teaches multiple mounts, which collectively bolt to different points of the upper framework (figs. 1-2, 5-6, & 11, para. [0037]).
Regarding claim 10, Schafer further teaches each of said cargo bars supports a plurality of shaped openings (figs. 3 & 5, paras. [0030] & [0035]).
Regarding claim 12, Schafer further teaches each of said cargo bars has a first end, an opposite second end, a top surface and an opposite bottom surface, wherein said plurality of shaped openings are periodically interposed between said first end and said second end (figs. 3-6, paras. [0027], [0029] & [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”